Name: Council Regulation (EEC) No 449/86 of 24 February 1986 determining the arrangements to be applied by the Kingdom of Spain and the Portuguese Republic to trade with certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 50 /40 Official Journal of the European Communities 28 . 2 . 86 COUNCIL REGULATION (EEC) No 449/ 86 of 24 February 1985 determining the arrangements to be applied by the Kingdom of Spain and the Portuguese Republic to trade with certain third countries Whereas , from that date and pending the conclusion of protocols referred to in Articles 179 and 366 of the Act , the arrangements to be applied by the new Member States to trade with third countries under the aforementioned Agreements should be subject to the general provisions governing trade with third countries , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the Act of Accession of Spain and Portugal , hereinafter referred to as the 'Act', Having regard to the proposal from the Commission , Whereas the situation envisaged in Articles 180 and 367 of the Act exists with regard to the Agreements mentioned in the first indent of Article 181 ( 1 ) and the first indent of Article 368 ( 1 ) of that Act , with the exception of those Agreements concluded with members of the European Free Trade Association ; Whereas , pursuant to the said Articles 180 and 367 of the Act , the Community is required to take the necessary measures to deal with this situation after accession ; Whereas Regulation (EEC ) No 60 / 86 0 ) has determined the arrangements to be applied by the Kingdom of Spain and the Portuguese Republic to trade with certain third countries until 28 February 1986 . HAS ADOPTED THIS REGULATION : Article 1 The provisions applicable by the Kingdom of Spain and the Portuguese Republic to trade with third countries under the Agreements referred to in the firt indent of Article 181 ( 1 ) and in the first indent of Article 368 ( 1 ) of the Act , with the exception of the Agreements concluded with Austria , Finland , Iceland , Norway , Sweden and Switzerland , shall be subject to the tariff treatment and other trade rules applied to third countries enjoying most-favoured-nation treatment in accordance with the said Act . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1986 . For the Council The President G. BRAKS (') OJ No L 12 , 16 . 1 . 1986 , p. 1 .